Citation Nr: 0401434	
Decision Date: 01/14/04    Archive Date: 01/22/04	

DOCKET NO.  97-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to November 1, 1995, 
for payment of Department of Veterans Affairs (VA) 
compensation benefits.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1996 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which essentially denied the benefit 
sought on appeal.  The veteran, who had active service from 
December 1964 to July 1967, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

A BVA decision dated in December 1999 affirmed the RO's 
denial of the benefit sought on appeal.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in a decision dated 
in June 2003, the Court reversed and remanded the Board's 
decision.  The case was subsequently returned to the Board.  


REMAND

A review of the Court's decision in this case discloses that 
the Court held that the Board erred in determining that the 
veteran received adequate notice of the August 1968 rating 
decision and his right of an election of benefits from the 
service department of the VA under 38 C.F.R. § 3.750.  The 
Court also noted that because of this error, the Board did 
not have an opportunity to address 38 C.F.R. § 3.750(b), 
which provides:  "In initial determinations, elections [to 
receive retirement pay or compensation] may be applied 
retroactively if the claimant was not advised of his right of 
election and the effect thereof."  However, the Board would 
observe that the RO has also not had an opportunity to 
address this provision.  Accordingly, this matter must be 
addressed by the RO initially in order to preserve the 
veteran's right to one review on appeal.  See 38 U.S.C.A. 
§ 7104(a) (West 2002) ("all questions in a matter which under 
§ 511(a) of this Title is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.")  As a result, further adjudicative action by the 
RO is necessary in this case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to comply with the 
Court's decision in this case, it is the Board's opinion that 
further development of the case is necessary.  This case will 
be returned to the RO via the Appeals Management Center in 
Washington, D.C., and the veteran will be notified if further 
action is required on his part.  Accordingly, this case is 
REMANDED for the following action:  

The RO should consider whether the 
veteran's election to receive 
compensation should be applied 
retroactively as permitted by 38 C.F.R. 
§ 3.750(b).  If the RO determines that 
the veteran's election to receive 
compensation should be applied 
retroactively the RO should determine the 
proper date for commencement of payments 
and the proper amount of any past due 
benefits.  In doing so, the RO should be 
mindful of the effect, if any, of the 
veteran's receipt of Temporary Disability 
Retirement List benefits at the rate of 
30 percent during the first three months 
of his eligibility for VA disability 
compensation and at a 100 percent rate 
beginning December 28, 1967.  Reference 
is made to the Court's decision in this 
case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's decision in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran unless he 
is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




